Title: To George Washington from William Stephens Smith, 14 January 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s Ferry 14th Jany 1783
                        
                        After breaking thro’ numberless snow-banks and encountring the Difficulties attendant on those who move in
                            unbeaten Paths, I arrived here yesterday.
                        The Post is in its usual order and nothing material has happen’d during my absence. My Corespondent below had
                            deposited the enclosed Papers, which I sent for last night and have the honor of forwarding. there is no News Circulating
                            but what they contain.
                        I beg leave to assure your Excellency, that I entertain the most grateful Sense of the polite Treatment I
                            received when at Head Quarters and am with sincerity Your Excellency’s most obliged Humble Servt
                        
                            W.S. Smith Lt Colo.
                        
                    